Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims 1, 3, 10, 11, 13, 20 objected to because of the following informalities:
Claim 1, line 7, “operation of the components” should be – operation of components—
Claim 1, line 12, “processor” should be-- processor module--
Claim 1, line 12, “the identity” should be – identity—
Claim 1, line 13, “type of electrical assets” should be – type of each of the plurality of electrical assets—
Claim 1, line 14, “processor” should be-- processor module—
Claim 1, line 15-16, “the electrical assets” should be – each of the plurality of electrical assets—
Claim 3, line 3, “an electrical asset” should be – the electrical asset—
Claim 10, line 1, “access control module” should be – access controller--
Claim 11, line 7, “operation of the components” should be – operation of components—
Claim 11, line 12, “processor” should be-- processor module--
Claim 11, line 12, “the identity” should be – identity—
Claim 11, line 13, “type of electrical assets” should be – type of each of the plurality of electrical assets—
Claim 11, line 14, “processor” should be-- processor module—
Claim 11, line 15-16, “the electrical assets” should be – each of the plurality of electrical assets—
Claim 13, line 3, “an electrical asset” should be – the electrical asset—
Claim 20, line 1, “access control module” should be – access controller--

   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No US10528511B2. (hereinafter Whitney). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of Whitney1 anticipates claims of current application.

Instant Claims
Claims of U.S. Patent No US10528511B2
1. A method comprising:
using an electrical outlet on a power distribution unit (PDU) to establish an electrical connection between the PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the PDU;
coupling a data processor module with the cabinet level controller to control operation of the components of the cabinet level controller;













connecting the data processor module to a network via a network interface;



coupling a radio-frequency identification (RFID) receiver with the cabinet level controller to automatically identify and track RFID tags attached to each of a plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack; and
using the data processor and the identity of the electrical assets resident in the data center equipment rack to retrieve additional information related to the electrical assets from a network source via the network.

1. A method comprising:
using a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the primary PDU;
using a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for the electrical asset in the data center equipment rack;
using a first asset interface connector on the cabinet level controller to establish a data connection between the cabinet level controller and the electrical asset in the data center equipment rack;
using a router integrated into the cabinet level controller to connect the cabinet level controller to a wide area Internet Protocol (IP) network;
using the router to establish an IP address corresponding to a plurality of electrical assets in the data center equipment rack;
embedding a data processor module into the cabinet level controller to control operation of the components of the cabinet level controller; and
integrating a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags attached to each of the plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, the data processor using the router and the identity of the electrical assets resident in the data center equipment rack to retrieve additional information related to the electrical assets from a network source via the wide area network.

2. The method of claim 1 wherein the electrical outlet and a first asset interface connector are in horizontal alignment.
2. The method of claim 1 wherein the first electrical outlet and the first asset interface connector are in horizontal alignment.
3. The method of claim 1 including using a second electrical outlet on a secondary PDU to establish a second electrical connection between the secondary PDU and an electrical asset in the data center equipment rack.
3. The method of claim 1 including using a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack.
4. The method of claim 1 including using a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
4. The method of claim 1 including using a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
5. The method of claim 1 including providing a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
5. The method of claim 1 including providing a first asset interface connector of a type from a group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
6. The method of claim 1 including integrating a router into the cabinet level controller to connect the cabinet level controller to the network.
1. using a router integrated into the cabinet level controller to connect the cabinet level controller to a wide area Internet Protocol (IP) network;

7. The method of claim 1 including integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller to communicate with the cabinet level controller.
7. The method of claim 1 including integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller to communicate with the cabinet level controller.
8. The method of claim 1 including integrating a Universal Serial Bus (USB) hub into the cabinet level controller to communicate with the cabinet level controller.
8. The method of claim 1 including integrating a Universal Serial Bus (USB) hub into the cabinet level controller to communicate with the cabinet level controller.
9. The method of claim 1 including using a plurality of environmental sensors to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller.
9. The method of claim 1 including using a plurality of environmental sensors to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller.
10. The method of claim 1 including integrating an access control module into the cabinet level controller to monitor and control access to the plurality of electrical assets in the data center equipment rack.
10. The method of claim 1 including integrating an access controller into the cabinet level controller to monitor and control access to the plurality of electrical assets in the data center equipment rack.
11. A cabinet level controller comprising:

an electrical outlet on a power distribution unit (PDU) to establish an electrical connection between the PDU and an electrical asset in a data center equipment rack;
a data interface for establishing a data connection between the cabinet level controller and the power distribution unit (PDU);















a data processor module to control operation of the components of the cabinet level controller;
a network interface to connect the data processor module with a network;

 and
a radio-frequency identification (RFID) receiver to automatically identify and track RFID tags attached to each of the plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, the data processor using the identity of the electrical assets resident in the data center equipment rack to retrieve additional information related to the electrical assets from a network source via the network.
1. A method comprising:
using a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the primary PDU;
using a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for the electrical asset in the data center equipment rack;
using a first asset interface connector on the cabinet level controller to establish a data connection between the cabinet level controller and the electrical asset in the data center equipment rack;
using a router integrated into the cabinet level controller to connect the cabinet level controller to a wide area Internet Protocol (IP) network;
using the router to establish an IP address corresponding to a plurality of electrical assets in the data center equipment rack;
embedding a data processor module into the cabinet level controller to control operation of the components of the cabinet level controller; and
integrating 
a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags attached to each of the plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, the data processor using the router and the identity of the electrical assets resident in the data center equipment rack to retrieve additional information related to the electrical assets from a network source via the wide area network.

12. The cabinet level controller of claim 11 wherein the electrical outlet and a first asset interface connector are in horizontal alignment
2. The method of claim 1 wherein the first electrical outlet and the first asset interface connector are in horizontal alignment.
13. The cabinet level controller of claim 11 including a second electrical outlet on a secondary PDU to establish a second electrical connection between the secondary PDU and an electrical asset in the data center equipment rack.
3. The method of claim 1 including using a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack.
14. The cabinet level controller of claim 11 including a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
4. The method of claim 1 including using a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
15. The cabinet level controller of claim 11 including a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
5. The method of claim 1 including providing a first asset interface connector of a type from a group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
16. The cabinet level controller of claim 11 including a router to connect the cabinet level controller to the network.
1. using a router integrated into the cabinet level controller to connect the cabinet level controller to a wide area Internet Protocol (IP) network;

17. The cabinet level controller of claim 11 including an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module to communicate with the cabinet level controller.
7. The method of claim 1 including integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller to communicate with the cabinet level controller.
18. The cabinet level controller of claim 11 including a Universal Serial Bus (USB) hub to communicate with the cabinet level controller.
8. The method of claim 1 including integrating a Universal Serial Bus (USB) hub into the cabinet level controller to communicate with the cabinet level controller.
19. The cabinet level controller of claim 11 including a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions.
9. The method of claim 1 including using a plurality of environmental sensors to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller.
20. The cabinet level controller of claim 11 including an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack.
10. The method of claim 1 including integrating an access controller into the cabinet level controller to monitor and control access to the plurality of electrical assets in the data center equipment rack.


4. Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. U.S. Patent No11237999B2( hereinafter Whitney1) in view of Stewart (US20150154433A1 )

Instant Claims
Claims of U.S. Patent No11237999B2
1. A method comprising:
using an electrical outlet on a power distribution unit (PDU) to establish an electrical connection between the PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the PDU;










coupling a data processor module with the cabinet level controller to control operation of the components of the cabinet level controller;
connecting the data processor module to a network via a network interface;
coupling a radio-frequency identification (RFID) receiver with the cabinet level controller to automatically identify and track RFID tags attached to each of a plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack; and
using the data processor and the identity of the electrical assets resident in the data center equipment rack to retrieve additional information related to the electrical assets from a network source via the network.

1. A method comprising:
using a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack;
establishing data connections between a cabinet level controller and the primary PDU;
using a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for the electrical asset in the data center equipment rack;
embedding a data processor module into the cabinet level controller to control operation of the components of the cabinet level controller;
connecting the data processor module to a network via a network interface; and integrating a radio-frequency identification (RFID) receiver into the cabinet level controller to automatically identify and track RFID tags attached to each of a plurality of electrical assets in the data center equipment rack, the data processor module using the RFID receiver to determine identity, and physical location within the data center equipment rack or a cabinet of each of the plurality of electrical assets resident in the data center equipment rack, the data processor module using the identity of one of the plurality of electrical assets, determined using the RFID receiver, resident in the data center equipment rack to retrieve additional information related to the one of the plurality of electrical assets from a network source via the network interface, the additional information including a type of the one of the plurality of electrical assets and operational limitations of the one of the plurality of electrical assets. 

2. The method of claim 1 wherein the electrical outlet and a first asset interface connector are in horizontal alignment.
2. The method of claim 1 wherein the first electrical outlet and the first asset interface connector are in horizontal alignment.
3. The method of claim 1 including using a second electrical outlet on a secondary PDU to establish a second electrical connection between the secondary PDU and an electrical asset in the data center equipment rack.
3. The method of claim 1 including using a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack.
4. The method of claim 1 including using a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
4. The method of claim 1 including using a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
5. The method of claim 1 including providing a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
5. The method of claim 1 including providing a first asset interface connector of a type from a group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
6. The method of claim 1 including integrating a router into the cabinet level controller to connect the cabinet level controller to the network.
6. The method of claim 1 including integrating a router into the cabinet level controller to connect the cabinet level controller to a wide area Internet Protocol (IP) network.
7. The method of claim 1 including integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller to communicate with the cabinet level controller.
7. The method of claim 1 including integrating an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module into the cabinet level controller to communicate with the cabinet level controller.
8. The method of claim 1 including integrating a Universal Serial Bus (USB) hub into the cabinet level controller to communicate with the cabinet level controller.
8. The method of claim 1 including integrating a Universal Serial Bus (USB) hub into the cabinet level controller to communicate with the cabinet level controller.
9. The method of claim 1 including using a plurality of environmental sensors to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller.
9. The method of claim 1 including using a plurality of environmental sensors to monitor a variety of environmental conditions and to communicate information associated with the variety of environmental conditions to the cabinet level controller.
10. The method of claim 1 including integrating an access control module into the cabinet level controller to monitor and control access to the plurality of electrical assets in the data center equipment rack.
10. The method of claim 1 including integrating an access controller into the cabinet level controller to monitor and control access to the plurality of electrical assets in the data center equipment rack.
11. A cabinet level controller comprising:
an electrical outlet on a power distribution unit (PDU) to establish an electrical connection between the PDU and an electrical asset in a data center equipment rack;
a data interface for establishing a data connection between the cabinet level controller and the power distribution unit (PDU);




a data processor module to control operation of the components of the cabinet level controller;
a network interface to connect the data processor module with a network; and
a radio-frequency identification (RFID) receiver to automatically identify and track RFID tags attached to each of the plurality of electrical assets in the data center equipment rack, the data processor using the RFID receiver to determine the identity, location, and type of electrical assets resident in the data center equipment rack, the data processor using the identity of the electrical assets resident in the data center equipment rack to retrieve additional information related to the electrical assets from a network source via the network.
11. A cabinet level controller comprising:
a first electrical outlet on a primary power distribution unit (PDU) to establish an electrical connection between the primary PDU and an electrical asset in a data center equipment rack;
a first data connection for establishing a data connection between the cabinet level controller and the primary PDU;
a transfer switch, under control of the cabinet level controller, to select either the primary PDU or a secondary PDU as an electrical power source for a plurality of electrical assets in the data center equipment rack;
a data processor module to control operation of the components of the cabinet level controller;
a network interface to connect the data processor module to a network; and
a radio-frequency identification (RFID) receiver to automatically identify and track RFID tags attached to each of the plurality of electrical assets in the data center equipment rack, the data processor module using the RFID receiver to determine identity, and location of each of the plurality of electrical assets resident in the data center equipment rack, the data processor module using the identity of one of the plurality of electrical assets, determined using the RFID receiver, resident in the data center equipment rack to retrieve additional information related to the one of the plurality of electrical assets from a network source via the network interface, the additional information including a type of the one of the plurality of electrical assets and operational limitations of the one of the plurality of electrical assets.
12. The cabinet level controller of claim 11 wherein the electrical outlet and a first asset interface connector are in horizontal alignment
12. The cabinet level controller of claim 11 wherein the first electrical outlet and the first asset interface connector are in horizontal alignment.
13. The cabinet level controller of claim 11 including a second electrical outlet on a secondary PDU to establish a second electrical connection between the secondary PDU and an electrical asset in the data center equipment rack.
13. The cabinet level controller of claim 11 including a second electrical outlet on the secondary PDU to establish a second electrical connection between the secondary PDU and the electrical asset in the data center equipment rack.
14. The cabinet level controller of claim 11 including a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
14. The cabinet level controller of claim 11 including a touch screen monitor and keypad, integrated into the cabinet level controller, to directly interact with and configure operation of the cabinet level controller.
15. The cabinet level controller of claim 11 including a first asset interface connector of a type from the group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
15. The cabinet level controller of claim 11 including a first asset interface connector of a type from a group: RJ45, Universal Serial Bus (USB), Internet Protocol Keyboard Video Mouse (IP-KVM), and RS-232.
16. The cabinet level controller of claim 11 including a router to connect the cabinet level controller to the network.
16. The cabinet level controller of claim 11 including a router to connect the cabinet level controller to a wide area Internet Protocol (IP) network.
17. The cabinet level controller of claim 11 including an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module to communicate with the cabinet level controller.
17. The cabinet level controller of claim 11 including an Internet Protocol (IP) Keyboard Video Mouse (IP-KVM) module to communicate with the cabinet level controller.
18. The cabinet level controller of claim 11 including a Universal Serial Bus (USB) hub to communicate with the cabinet level controller.
8. The cabinet level controller of claim 11 including a Universal Serial Bus (USB) hub to communicate with the cabinet level controller.
19. The cabinet level controller of claim 11 including a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions.
19. The cabinet level controller of claim 11 including a plurality of environmental sensors to monitor a variety of environmental conditions and to process information associated with the variety of environmental conditions.
20. The cabinet level controller of claim 11 including an access control module to monitor and control access to the plurality of electrical assets in the data center equipment rack.
20. The cabinet level controller of claim 11 including an access controller to monitor and control access to the plurality of electrical assets in the data center equipment rack.


With regard to claim 1, Whitney1 teaches all the highlighted limitation in the above table, but does not teach the data processor using the RFID receiver to determine type of electrical assets resident in the data center equipment rack.
Stewart  teaches type  (type, [0020]) of electrical assets resident  ( device with RF tag, [0020])in the data center equipment rack ( Whitney1 teaches RFID tags attached to assets in the data center equipment track  ) ( The content cited for Stewart are included in the provisional application Provisional application No. 61/883,674, filed on Sep. 27, 2013, such as Fig. 4 ( assets identification), Fig. 5, specification ( page 3, type and location of the assets)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the Whitney1, to determine type of electrical assets resident in the data center equipment rack, as taught by Stewart,  in order to track valuable information for maintenance and warranty information for managing the life cycle information of the system ( [0006] of Stewart and also satisfy the user’s specific requirement.
With regard to claim 11, Whitney1 teaches all the highlighted limitation in the above table, but does not teach the data processor using the RFID receiver to determine type of electrical assets resident in the data center equipment rack.
Stewart  teaches type  (type, [0020]) of electrical assets resident  ( device with RF tag, [0020])in the data center equipment rack ( Whitney1 teaches RFID tags attached to assets in the data center equipment track  ) ( The content cited for Stewart are included in the provisional application Provisional application No. 61/883,674, filed on Sep. 27, 2013, such as Fig. 4 ( assets identification), Fig. 5, specification ( page 3, type and location of the assets)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the Whitney1, to determine type of electrical assets resident in the data center equipment rack, as taught by Stewart, in order to track valuable information for maintenance and warranty information for managing the life cycle information of the system ( [0006] of Stewart) and also satisfy the user’s specific requirement.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howarth ( US 20050252957 A1) teaches the server can then determine the type, identity, location and personality (if any) of the RFID device
Jansma (US 20110291813 A1) teaches about a data center monitor system to identify the electrical assets.
Ives ( US 20080317021) teaches a PDU unit with RFID for tracking.
Li (US20130178996A1) teaches Intelligent power supply system and device having wireless identification
Silberbauer (US20110248823A1) teaches to detect the identity and location of the rack device.
Marwah (US20100225470A1) teaches about mobile phone retrieve information of entity over the network
Kolin (US8458329B2) teaches a user interface (UI) is accessible on a display to depict and control a plurality of smart racks in a data center is disclosed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836